Citation Nr: 1626240	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-09 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot stress fracture.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for pulmonary fibrosis. 

5.  Entitlement to service connection for pulmonary enlarged lymph nodes. 

6.  Entitlement to service connection for ankylosing spondylitis of the back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to February 1980. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2015, the Veteran testified at a personal hearing before the undersigned at the RO and a transcript of that hearing has been associated with the claims file.

In March 2016 the Board obtained a Veterans Health Administration (VHA) opinion and later that same month it notified the Veteran of the VHA opinion and provided him 60 days to respond.  In May 2016, the Veteran's representative filed additional arguments in support of his appeal.  Therefore, the Board finds that it may adjudicate the claims. 


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran does not have residuals of an in-service left foot stress fracture.

2.  The Veteran did not step foot in the Republic of Vietnam.

3.  The preponderance of the evidence shows that diabetes mellitus is not related to service, diabetes mellitus did not manifest itself to a compensable degree in the first post-service year, and diabetes mellitus was not caused or aggravated by a service connected disability.

4.  The preponderance of the evidence shows that hypertension is not related to service, hypertension did not manifest itself to a compensable degree in the first post-service year, and hypertension was not caused or aggravated by a service connected disability.

5.  The preponderance of the evidence shows that pulmonary fibrosis is not related to service. 

6.  The preponderance of the evidence shows that pulmonary enlarged lymph nodes are not related to service.

7.  The preponderance of the evidence shows that ankylosing spondylitis of the back is not related to service.


CONCLUSIONS OF LAW

1.  Residuals of a left foot stress fracture were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  Diabetes mellitus was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  Hypertension was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  Pulmonary fibrosis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

5.  Pulmonary enlarged lymph nodes were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

6.  Ankylosing spondylitis of the back was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residuals of a left foot stress fracture he sustained while on active duty.  He also seeks service connection for diabetes mellitus and hypertension based on his in-service weigh gain.  Specifically, in writings to VA as well as at his personal hearing, he reported that his diabetes mellitus and hypertension were caused by the dramatic weight gain he experienced while on active duty that was the cause of his being separated from service due to obesity.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran also asserts that he developed diabetes mellitus, hypertension, pulmonary fibrosis, pulmonary enlarged lymph nodes, and ankylosing spondylitis as a consequence of his exposure to toxins including at Camp Lejeune and at Camp Pendleton.  Specifically, the Veteran in writings to VA as well as at his personal hearing, reported that they were caused by his regular exposure to diesel and jet fuels as well as chlorine cleaning fuel tankers while in service; his exposure to the toxins in the water at Camp Lejeune while stationed there from the summer of 1978 to the summer of 1979; his exposure to toxins when stationed at Camp Pendleton; and/or his exposure to herbicides from wearing clothing, using rucksacks, and eating from utensils that had been used in the Republic of Vietnam.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a diabetes mellitus and hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claims the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

a.  Left Foot Stress Fracture

A condition precedent for establishing service connection is the presence of a current disability.  In this regard, the Veteran's service treatment records and service personnel records are unfortunately not available.  Therefore, while case law does not lower the legal standard for proving a case of service connection, the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran increases.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran is competent to notify the VA that he injured his left foot while on active duty because an injury, unlike diagnosing a stress fracture, comes to him through his senses and this claim is credible because it is consistent with his history.  See Davidson.  However, the Veteran's post-service record is negative for complaints, diagnoses, or treatment for residuals of an in-service stress fracture of the left foot.  As to the Veteran's complaints of left foot pain, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Given the above, the Board finds that the most probative medical evidence of record shows that the Veteran does not have residuals of an in-service left foot stress fracture.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In reaching this conclusion the Board has not overlooked the Veteran's competent reports on the symptoms he observe.  See Davidson.  However, there is nothing in the record suggesting that he has the requisite skill and training sufficient to diagnose a fracture or determine the etiology of residuals of that fracture.  See Jandreau.  In this regard, the diagnosis and etiology of orthopedic symptoms are matters requiring medical expertise.  Accordingly, the Veteran's opinion as to the diagnosis of his symptomatology is not competent medical evidence.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of residuals of an in-service left foot stress fracture at any time during the pendency of the appeal.  See Owens.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for residuals of an in-service left foot stress fracture must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; McClain.

b.  Diabetes, Hypertension, Pulmonary Fibrosis, Lymph Nodes & Spondylitis

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with diabetes mellitus and/or hypertension in his first post-service year.  Instead, such diagnoses are first reflected decades after service.  Accordingly, the Board finds that entitlement to service connection for diabetes mellitus and hypertension must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to the presumptions found at 38 C.F.R. § 3.309(e), the Veteran does not claim and the record does not show that his herbicide exposure occurred because he stepped foot in the Republic of Vietnam.  Therefore, the Board finds that the presumptions found at 38 C.F.R. § 3.309(e) are not applicable to the current appeal.  Also see 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a).

As to disease or injury caused by exposure to contaminated water at Camp Lejeune, VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957 to 1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  In 2008, the National Academy of Sciences National Research Council (NRC) and The Agency for Toxic Substances and Disease Registry initiated studies.  NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  

However, 14 diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists which category included Parkinson's disease.  Also see "3 Characterization of Neurobehavioral Effects." Review of VA Clinical Guidance for the Health Conditions Identified by the Camp Lejeune Legislation. Washington, DC.  The National Academies Press, 2015.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  

The specific diseases with limited/suggestive evidence of an association are as follows: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myleodisplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy with regard to these claims for service connection, as opposed to treatment (see 38 C.F.R. § 17.400 (2015)), but only special guidelines for developing the claims.  See VBA Fast Letter No. 11-03; VA's Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 32.  

As to service connection for diabetes mellitus, hypertension, pulmonary fibrosis, pulmonary enlarged lymph nodes and ankylosing spondylitis of the back due to in-service occurrence or continued problems since service under 38 C.F.R. § 3.303, as reported above, the Veteran's service treatment records and service personnel records are unfortunately not available.  Therefore, the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran increases.  See Russo.  

The Veteran is competent to notify VA that he experienced weight gain while on active duty, he cleaned fuel tanker trucks while on active duty, and he was stationed at Camp Lejeune from the summer of 1978 to the summer of 1979 as well as at Camp Pendleton because weight gain, his duty assignment, and his duty station comes to him through his senses and these claims are credible because they are consistent with his history.  See Davidson.  However, the Board finds that the length of time between the Veteran's separation from service in 1980 and the first documented problems with any of the claimed disorders decades later in 2002 to be evidence against finding continuity.  In fact, the March 2016 VHA was skeptical as to whether the evidence even supported diagnoses of pulmonary fibrosis and pulmonary enlarged lymph nodes.  Moreover, upon review of the claims file the Board finds that any lay accounts that the claimant has had these disabilities in and since service are less probative than the post-service records which are negative for the claimed disorders for decades after service.  Also as to the lay claims, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the record fails to mention that the claimed disabilities were due to service until after he filed these claims for VA benefits.  In this regard, when seen by VA in October 2005 it was noted that the Veteran's medical history was benign except for chronic obstructive pulmonary disease.  The Board also notes that the Veteran is not claiming service connection for any of the disease for which the NRC found limited/suggestive evidence of an association with the toxins in the water at Camp Lejeune.

In these circumstances, the Board gives more credence and weight to the negative post-service treatment records for decades following his separation from active duty in 1980 than any lay claims to the contrary.  See Owens.  Therefore, the Board finds that service connection for diabetes mellitus, hypertension, pulmonary fibrosis, pulmonary enlarged lymph nodes, and ankylosing spondylitis of the back based on in-service occurrence and continued problems since service must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

As for service connection for diabetes mellitus, hypertension, pulmonary fibrosis, pulmonary enlarged lymph nodes, and ankylosing spondylitis of the back based on their initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disabilities and a disease or injury of service origin including the dramatic weight gain he experienced while on active duty, his regular exposure to diesel and jet fuels as well as chlorine, his exposure to the toxins in the water at Camp Lejeune, his exposure to toxins when stationed at Camp Pendleton, and his exposure to herbicides from wearing clothing, using rucksacks, and eating from utensils that had been used in the Republic of Vietnam.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, after a review of the record and controlling medical literature including the NRC findings, it was opined in the March 2016 VHA that none of the disabilities are due to service including his in-service weight gain and his exposure to multiple toxins (i.e., toxins in the water at Camp Lejeune while stationed there from the summer of 1978 to the summer of 1979; diesel and jet fuels; chlorine; and herbicides from wearing clothing, using rucksacks, and eating from utensils that had been used in the Republic of Vietnam) and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.

As to the lay claims that these disorders were caused by the Veteran's military service including his weight gain and toxin exposures, the Board finds the VHA medical opinion more probative because a healthcare professional has more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Therefore, the Board finds that the most probative evidence of record shows that diabetes mellitus, hypertension, pulmonary fibrosis, pulmonary enlarged lymph nodes, and ankylosing spondylitis of the back are not caused by the Veteran's military service and service connection is not warranted based on the initial documentation of the disabilities after service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).

Lastly, secondary service connection under 38 C.F.R. § 3.310 (2015) for diabetes mellitus due to hypertension and/or hypertension due to diabetes mellitus is not warranted because, as explained above, he is not service-connected for either hypertension or diabetes mellitus.  See 38 U.S.C.A. § 1131; Allen.


ORDER

Service connection for ankylosing spondylitis of the back is granted.

Service connection for residuals of a left foot stress fracture is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for pulmonary fibrosis is denied. 

Service connection for pulmonary enlarged lymph nodes is denied. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


